Filed 9/29/20 Conservatorship of M.H. CA1/3
              NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION THREE


 Conservatorship of the Person
 of M.H..


 PUBLIC GUARDIAN OF
 CONTRA COSTA COUNTY,
      Petitioner and                                           A156598
 Respondent,
 v.                                                            (Contra Costa County
                                                               Super. Ct. No. P0901010)
 M.H.,
              Objector and Appellant.

         This is an appeal from an order under the Lanterman-Petris-
Short (LPS) Act (Welf. and Inst. Code, §§5000 et seq.)1 reappointing the
Contra Costa County Health Services Department conservator of the
person for a one-year period that commenced in December 2018. We
dismiss the appeal as moot.
                                             BACKGROUND
          M.H. has suffered from mental illness for many years. In 2009
he was found to be gravely disabled as a result of his mental disorder


       Unless otherwise noted, further statutory citations are to the
          1

Welfare and Institutions Code.
                                                           1
and a conservator was appointed pursuant to the LPS Act. Each year
from 2010 through 2017, the Contra Costa County Health Services
Department (the County) petitioned successfully under section 5361 for
one-year renewals of the conservatorship due to M.H.’s continuing
mental disability.
      In October 2018, the County filed the reappointment petition at
issue here. As before, it alleged M.H. remained gravely disabled within
the meaning of section 5008, subdivision (h)(1)(A) in that his mental
disorder rendered him unable to provide for his basic personal needs for
food, clothing or shelter and he was either unwilling or unable to accept
treatment voluntarily. The petition was supported by two physicians’
attestations that M.H. was gravely disabled.
      M.H. objected to the conservatorship and a jury trial on the
petition was held on January 30 and 31, 2019. The jury found beyond a
reasonable doubt that M.H. was gravely disabled due to a mental
disorder. The conservatorship was reinstated effective December 8,
2018, with an expiration date of December 7, 2019. On February 8,
2019, M.H. filed a timely notice of appeal from the January 31 order
reappointing the conservator.
      In November 2019, the County filed a new petition to renew the
conservatorship and reappoint the conservator. At a January 21, 2020
hearing M.H. accepted the reappointment of conservatorship for the
one-year period starting December 8, 2019, “with all rights reserved,
including the right to a jury trial,” and the court found that he




                                    2
remained gravely disabled as a result of his mental disorder. A review
hearing was set July 21, 2020. 2
                           DISCUSSION
      “ ‘[A]n action that originally was based on a justiciable
controversy cannot be maintained on appeal if all the questions have
become moot by subsequent acts or events. A reversal in such a case
would be without practical effect, and the appeal will therefore be
dismissed.’ ” (In re Dani R. (2001) 89 Cal. App. 4th 402, 404; In re
Jessica K. (2000) 79 Cal. App. 4th 1313, 1315 [“When no effective relief
can be granted, an appeal is moot and will be dismissed”].)
This is such a case. The one-year conservatorship period initiated by
the January 31, 2019 order at issue on this appeal expired on
December 7, 2019. On January 21, 2020, the court granted a new
petition for reappointment of conservatorship effective December 8,
2019. The January 31, 2019 order thus lacks any remaining force and
effect and, as its reversal would have no effect on the subsequent
January 21, 2020 reappointment order, this appeal cannot provide
M.H. with any effective relief. Accordingly, it is moot and must be
dismissed.




      2 The parties have not provided this court with any information
about the July 21 hearing.
      We grant the County’s request for judicial notice of the 2019
reappointment petition and the trial court’s order granting the petition.
(Evid. Code, § 452 subds. (c), (d); see In re Karen G. (2004) 121
Cal. App. 4th 1384, 1390 [appellate court has the authority to
consider post-judgment events in determining whether an appeal has
become moot].) The County’s motion to take additional evidence is
denied.

                                    3
                     DISPOSITION
The appeal is dismissed.




                           4
                            _________________________
                                       Siggins, P.J.


WE CONCUR:


_________________________
Fujisaki, J.


_________________________
Petrou, J.




Conservatorship of M.H., A156598

                            5